           Case 2:17-cv-02659-JCM-VCF Document 12 Filed 11/09/18 Page 1 of 13



     JANET M. HEROLD (CSBN 186419)
 1   Regional Solicitor
     MARC A. PILOTIN (CSBN 266369)
 2   Counsel for FLSA
 3   ANDREW SCHULTZ (CSBN 237231)
     Office of the Solicitor
 4   United States Department of Labor
     90 7th Street, Suite 3-700
 5   San Francisco, California 94103
     Direct: (415) 625-7745
 6   Facsimile: (415) 625-7772
     Email: schultz.andrew@dol.gov
 7
     Attorneys for Plaintiff
 8   United States Department of Labor
 9
10                                UNITED STATES DISTRICT COURT
11                                        DISTRICT OF NEVADA
12
     R. ALEXANDER ACOSTA,                                     ) Case No. 2:17-cv-2659
13   Secretary of Labor,                                      )
     United States Department of Labor,                       )
14                                                            )
                                          Plaintiff,          )
15   v.                                                       )
16                                                            ) [Proposed] Consent Judgment
                                                              ) And Order
17   HEALTH CENTER, INC. AND PEGGY                            )
                                                              )
     PEARCE,                                                  )
18
                                                              )
19                                                            )
                                          Defendants.         )
20
21          Plaintiff, R. ALEXANDER ACOSTA, Secretary of Labor, United States Department of Labor

22   (“Plaintiff” or the “Secretary”), and Defendants Health Center Inc. and Peggy Pearce, individually and
23
     as managing agent for Health Center Inc., have agreed to resolve the matters in controversy in this civil
24
     action, and consent to entry of this judgment (“Consent Judgment” or “Judgment”) in accordance
25
26   herewith.

27
28



     CONSENT JUDGMENT              Page 1 of 13
           Case 2:17-cv-02659-JCM-VCF Document 12 Filed 11/09/18 Page 2 of 13




 1                                     STATEMENTS BY THE PARTIES

 2          1.      On October 13, 2017, the Secretary filed a Complaint in this Court alleging that

 3   Defendants violated provisions of Sections 6, 7, 11(c) and 15(a)(2), (3) and (5) of the Fair Labor
 4   Standards Act (“FLSA” or the “Act”), 29 U.S.C. §§ 206, 207, 211(c), 215(a)(2), (3) and (5).
 5
            2.      Defendants acknowledge receipt of a copy of the Secretary’s Complaint.
 6
            3.      Defendants agree herein to resolve all allegations of the Secretary’s Complaint.
 7
 8          4.      Defendants admit that this Court has jurisdiction over the parties and subject matter of

 9   this civil action and that venue lies in the District Court for the District of Nevada.
10
            5.      Defendants and the Secretary agree to the entry of this Consent Judgment without
11
     contest.
12
13          6.      Defendants acknowledge that Defendants and all individuals and entities acting on their

14   behalf or at their direction have notice of, and understand, the provisions of this Consent Judgment.
15          7.      Defendants admit that this enterprise is engaged in commerce or in the production of
16
     goods for commerce within the meaning of Section 3(s)(1)(A) of the FLSA, 29 U.S.C. § 203(s)(1)(A).
17
            8.      Defendants admit that they have, as employers under the FLSA, and as a matter of
18
19   economic reality, employed individuals whose primary duty is to make phone calls for Defendants and

20   who Defendants erroneously treated as independent contractors.
21          9.      Defendants admit that their call center workers worked in excess of 40 hours per week
22
     for Defendants but have not been paid a premium, as required under the FLSA, for these hours.
23
            10.     Defendants admit that by erroneously treating their call center workers as independent
24
25   contractors, Defendants shifted some of their costs as employers onto these workers and, as a result,

26   some call center workers earned less than the relevant minimum wage.
27
28



     CONSENT JUDGMENT               Page 2 of 13
           Case 2:17-cv-02659-JCM-VCF Document 12 Filed 11/09/18 Page 3 of 13



            11.     Defendants admit that they failed to keep and maintain records of the times of day
 1
 2   worked by their call center workers, the hours worked each day, the hours worked each week, the hour

 3   worked in excess of 40 hours in a workweek, the total wages paid, and contact information for the call
 4
     center workers.
 5
            12.     Defendants admit that, by erroneously treating their call center workers as independent
 6
 7   contractors, Defendants impeded these workers’ ability to understand the circumstances of their

 8   employment and thereby impeded them from exercising their rights as employees under the FLSA.
 9   FINDINGS OF FACT AND CONCLUSIONS OF LAW
10
            13.     On October 13, 2017, the Secretary filed a Complaint in this Court alleging that
11
     Defendants violated provisions of Sections 6, 7, 11(c) and 15(a)(2), (3) and (5) of the FLSA, 29 U.S.C.
12
13   §§ 206, 207, 211(c), 215(a)(2), (3) and (5).

14          14.     Defendants have received a copy of the Secretary’s Complaint.
15          15.     Defendants have withdrawn their defenses to the Secretary’s Complaint.
16
            16.     This Court has jurisdiction over the parties and subject matter of this civil action and
17
     that venue lies in the District Court for the District of Nevada.
18
19          17.     Defendants and the Secretary have agreed to the entry of this Consent Judgment without

20   contest and to resolve the Secretary’s claims.
21          18.     Defendants and all individuals and entities acting on their behalf or at their direction
22
     have notice of, and understand, the provisions of this Consent Judgment.
23
            19.     This business is engaged in commerce or in the production of goods for commerce
24
25   within the meaning of Section 3(s)(1)(A) of the FLSA, 29 U.S.C. § 203(s)(1)(A).

26
27
28



     CONSENT JUDGMENT               Page 3 of 13
             Case 2:17-cv-02659-JCM-VCF Document 12 Filed 11/09/18 Page 4 of 13



              20.      Defendants, as employers under the FLSA and as a matter of economic reality,
 1
 2   employed individuals whose primary duty is to make phone calls for Defendants and who Defendants

 3   erroneously treated as independent contractors.
 4
              21.      Defendants’ call center workers worked in excess of 40 hours per week for Defendants
 5
     but have not been paid a premium, as required under the FLSA, for these hours.
 6
 7            22.      By erroneously treating them as independent contractors, Defendants shifted some of

 8   their costs as employers onto these workers and, as a result, some call center workers earned less than
 9   the relevant minimum wage.
10
              23.      Defendants failed to keep and maintain records of the times of day worked by their call
11
     center workers, the hours worked each day, the hours worked each week, the hour worked in excess of
12
13   40 hours in a workweek, the total wages paid, and contact information for the call center workers.

14            24.      By erroneously treating their call center workers as independent contractors, Defendants
15   impeded these workers’ ability to understand the circumstances of their employment and thereby
16
     impeded them from exercising their rights as employees under the FLSA.
17
                                                       JUDGMENT
18
19            Therefore, upon the agreement of the parties to this action,

20      I.          Injunctive Relief
21            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that, pursuant to Section 17 of
22
     the FLSA, Defendants Health Center, Inc. and Peggy Pearce, their officers, agents, servants,
23
     employees, successor companies, parties in interest, and all persons and entities acting at their direction
24
25   or in concert or participation with them, are permanently enjoined and restrained from violating the

26   provisions of the FLSA, including through any of the following manners:
27
28



     CONSENT JUDGMENT                   Page 4 of 13
           Case 2:17-cv-02659-JCM-VCF Document 12 Filed 11/09/18 Page 5 of 13



            1.      Defendants shall not, contrary to the FLSA, fail to classify any call center workers
 1
 2   selling health-related products for Defendants as non-exempt employees who shall enjoy all protections

 3   and safeguards guaranteed under the FLSA, including but not limited to those found in Sections 6, 7,
 4
     11(c), 15(a)(2), 15(a)(3) and 15(a)(5) of the Act.
 5
            2.      Defendants shall not, contrary to Sections 6 and 15(a)(2) of the FLSA, pay any of their
 6
 7   call center workers or other employees who in any workweek are engaged in commerce within the

 8   meaning of the FLSA wages at a rate less than the applicable minimum wage (currently $8.25 per hour
 9   in Nevada). Defendants shall not, contrary to Sections 7 and 15(a)(2) of the FLSA, pay any of their call
10
     center workers or other employees who in any workweek are engaged in commerce within the meaning
11
     of the FLSA, less than one and a half times the particular employee’s regular hourly rate for hours in
12
13   excess of 40 hours in a workweek.

14          3.      Defendants shall not, contrary to Sections 11(c) and 15(a)(5) of the FLSA, fail to make,
15   keep, and preserve records of their employees and of the wages, hours and other conditions and
16
     practices of employment maintained by them, as prescribed by the regulations issued, and from time to
17
     time amended, pursuant to Section 11(c) of the FLSA and found in 29 C.F.R. Part 516, including for
18
19   each call center worker, the hours worked each day and each workweek, the call center worker’s

20   regular hourly rate of pay, total daily or weekly straight time earnings, overtime rate of pay, total
21   premium pay for overtime hours and identification of each deduction made from the call center
22
     worker’s earnings along with a description of the basis/reason and method of calculation of the
23
     deduction.
24
25          4.      Defendants shall not, contrary to Section 15(a)(3) of the FLSA, discharge, threaten to

26   discharge, lay off, reduce the work schedule or wages, intimidate, or in any other manner discriminate
27
     against any employee as a result of this litigation or because the employee has filed any complaint
28



     CONSENT JUDGMENT               Page 5 of 13
              Case 2:17-cv-02659-JCM-VCF Document 12 Filed 11/09/18 Page 6 of 13



     under or related to the FLSA or has spoken or provided information to the Secretary’s representatives
 1
 2   in connection with this litigation or participated in or received a distribution from the proceeds of this

 3   action.
 4
               5.      Defendants shall not request, solicit, suggest, or coerce, directly, or indirectly, any call
 5
     center worker to return or to offer to return to the Defendants or to someone else for the Defendants,
 6
 7   any money in the form of cash, check, or any other form, for wages previously due or to become due in

 8   the future to said employee under the provisions of this judgment, or the FLSA.
 9             6.      Defendants Health Center Inc. and Peggy Pearce, jointly and severally, shall not
10
     withhold payment of $29,535.77, which constitutes back wages owed to call center workers.
11
        II.         Monetary Provisions
12
13             FURTHER, PURSUANT TO THE PARTIES’ AGREEMENT, JUDGMENT IS HEREBY

14   ENTERED, pursuant to Section 16(c) of the FLSA, 29 U.S.C. § 216(c), in favor of the Secretary as a

15   judgment owed to the United States of America and against Defendants Health Center Inc. and Peggy
16
     Pearce, jointly and severally, in the amount of $59,071.54, which consists of $29,535.77 owed to call
17
     center workers as unpaid wages and $29,535.77 owed to call center workers as liquidated damages.
18
19             7.      Within 30 (thirty) days of the date of the entry of this Consent Judgment, Defendants

20   shall deliver the following items in person to the Wage and Hour Division, U.S. Department of Labor,
21   333 Las Vegas Blvd S., Suite 5520 Las Vegas, NV 89101, addressed to Higino Ramos, Assistant
22
     District Director:
23
                       a.      A separate check for each call center worker identified in Exhibit A, each of
24
25                  which shall be made payable to the order of the particular person and the Wage & Hour

26                  Division, U.S. Department of Labor, as alternative payees (for example: “Pay to the order
27                  of ---((Name)) or the Wage & Hour Div., Labor”), and each of which shall be in the amount
28



     CONSENT JUDGMENT                 Page 6 of 13
           Case 2:17-cv-02659-JCM-VCF Document 12 Filed 11/09/18 Page 7 of 13



                    of the liquidated damages due to the call center worker as identified in Exhibit A. The
 1
 2                  memo line of each check shall state: “HCI – LDs.”

 3                     b.      A separate payroll check for each call center worker identified in Exhibit A,
 4
                    each of which shall be made payable to the order of the particular person and the Wage &
 5
                    Hour Division, U.S. Department of Labor, as alternative payees (for example: “Pay to the
 6
 7                  order of ---((Name)) or the Wage & Hour Div., Labor”), and each of which shall be in the

 8                  amount of the net back wages due to the employee as identified in Exhibit A. The memo
 9                  line of each check shall state: “HCI – BWs.”
10
                       c.      Upon receipt of the checks detailed in Subparagraphs b and c above, the
11
                    Secretary shall distribute payments to the persons named in Exhibit A, or to their estates if
12
13                  necessary, in his sole discretion, and any money not so paid within a period of three (3)

14                  years from the date of its receipt, because of an inability to locate the proper persons or
15                  because of their refusal to accept it, shall be deposited in the Treasury of the United States,
16
                    as miscellaneous receipts, pursuant to 29 U.S.C. § 216(c).
17
               8.      In the event of default in timely making the payments, the Secretary may move this
18
19   Court for enforcement of this Judgment. Post-judgment interest shall accrue on the monetary portion of

20   this Judgment in accordance with 28 U.S.C. § 1961.
21      III.        Miscellaneous Provisions
22
               9.      Within thirty (30) calendar days of the date of entry of this Consent Judgment,
23
     Defendants shall provide each of their employees with a copy of the “Notice of Rights,” attached as
24
25   Exhibit B, which summarizes the terms of this Consent Judgment and provides guidance from the U.S.

26   Department of Labor regarding the rights of employees, including protection from retaliation, under the
27   FLSA. Thereafter, Defendants shall provide a copy of Exhibit B to all newly-hired employees before
28



     CONSENT JUDGMENT                  Page 7 of 13
           Case 2:17-cv-02659-JCM-VCF Document 12 Filed 11/09/18 Page 8 of 13



     or by the dates said employee begins performing work for Defendants. This provision shall be in effect
 1
 2   for one year.

 3          10.      Within fourteen (14) calendar days of the date that Defendants sign this Consent
 4
     Judgment, Defendants shall post U.S. Department of Labor-approved posters regarding the minimum
 5
     wage and overtime provisions of the FLSA, in prominent locations at all of their current and future
 6
 7   facilities. Copies of said posters are available for download at

 8   https://www.dol.gov/whd/regs/compliance/posters/flsa.htm.
 9          11.      Defendants shall implement and maintain a recordkeeping and timekeeping system to
10
     insure compliance with FLSA. Defendants’ recordkeeping and timekeeping system must be equivalent
11
     to or better than the system Defendants currently have in place, which includes an electronic
12
13   timekeeping system linked to payroll. Defendants shall maintain copies of all employee wage and hour

14   records as required by FLSA and make those records available to the Wage and Hour Division upon
15   request.
16
            12.      The resolution of this proceeding with the filing of this Consent Judgment shall not act
17
     as, or be asserted as, a bar to back wage recovery by any employee not named on Exhibit A, or by any
18
19   employee named on Exhibit A for any period other than October 13, 2014 through February 18, 2017.

20          13.      Each party shall bear all fees and other expenses (including court costs and attorney’s
21   fees) incurred by the party in connection with any stage of this proceeding.
22
23
24
25
26
27
28



     CONSENT JUDGMENT               Page 8 of 13
Case 2:17-cv-02659-JCM-VCF Document 12 Filed 11/09/18 Page 9 of 13




    November 14, 2018.




      11/7/2018
        Case 2:17-cv-02659-JCM-VCF Document 12 Filed 11/09/18 Page 10 of 13




 1
 2
 3                                               Exhibit A
 4
 5   Last Name    First Name      BWs Due            LDs Due                  Total Due
     ALI-RAHMAN   JAMILLAH        $     391.50        $         391.50    $         783.00
 6   ANDERSON     KAREN           $     217.50        $         217.50    $         435.00
 7   APPLEWHITE   MELISSA         $   3,689.26        $        3,689.26   $       7,378.52
     BASES        JOHN            $     593.08        $         593.08    $       1,186.16
 8   BEARD        WALTER          $      43.50        $           43.50   $          87.00
 9   BEATTY       WALTER          $     136.46        $         136.46    $         272.92
     BELFIORE     MARY            $      93.26        $           93.26   $         186.52
10   BENSHOOF     ROBERT          $     137.34        $         137.34    $         274.68
                  MICHAEL
11   BOOTH        (MAX)           $      43.50        $           43.50   $          87.00
12   CAHILL       DANIEL          $     998.42        $         998.42    $       1,996.84
     CAHILL       RINDIA          $     130.50        $         130.50    $         261.00
13
     CAMPBELL     JUDITH          $   1,080.79        $        1,080.79   $       2,161.58
14   CARY         MICHELLE        $     130.50        $         130.50    $         261.00
     CASAROTTO    TONI            $      43.50        $           43.50   $          87.00
15
     CLARK        JASON           $      43.50        $           43.50   $          87.00
16   CLIFFORD     MICHAEL         $      56.25        $           56.25   $         112.50
     CONSENTINO   JILL            $      87.00        $           87.00   $         174.00
17
     CONTRERAS    IRENE           $     174.00        $         174.00    $         348.00
18   COOK         JEFFREY         $     250.75        $         250.75    $         501.50
     DAVIS        ANTHONY         $      43.50        $           43.50   $          87.00
19
     DAY          ANNA            $     394.35        $         394.35    $         788.70
20   DENTON       SHAWN           $     402.88        $         402.88    $         805.76
21   DOE          AARON           $      43.50        $           43.50   $          87.00
     DOE          AMIN            $      87.00        $           87.00   $         174.00
22   DOE          ANGEL           $      87.00        $           87.00   $         174.00
23   DOE          BOB             $      87.00        $           87.00   $         174.00
     DOE          CHASE           $     348.00        $         348.00    $         696.00
24   DOE          DAKOTA          $     304.50        $         304.50    $         609.00
25   DOE          DAVID           $      43.50        $           43.50   $          87.00
     DOE          GENELL          $      43.50        $           43.50   $          87.00
26   DOE          GINA            $      43.50        $           43.50   $          87.00
27   DOE          JACKIE          $      87.00        $           87.00   $         174.00
     DOE          JAMIE           $      43.50        $           43.50   $          87.00
28



     CONSENT JUDGMENT          Page 10 of 13
           Case 2:17-cv-02659-JCM-VCF Document 12 Filed 11/09/18 Page 11 of 13



     DOE             JERMAINE      $      87.00   $      87.00   $    174.00
 1
     DOE             JEROME        $     130.50   $    130.50    $    261.00
 2   DOE             LEE           $      43.50   $      43.50   $      87.00

 3   DOE             LYNN          $      87.00   $      87.00   $    174.00
     DOE             RAY           $     217.50   $    217.50    $    435.00
 4   DOE             ROB           $      87.00   $      87.00   $    174.00
 5   DOE             ROCKY         $      87.00   $      87.00   $    174.00
     DOE             SAUL          $     130.50   $    130.50    $    261.00
 6   DOE             SUSSEX        $     130.50   $    130.50    $    261.00
 7   DOE             WILLY         $     304.50   $    304.50    $    609.00
     DOMEN           LISA          $      52.77   $      52.77   $    105.54
 8   DOMINGUEZ       ANNA          $     174.00   $    174.00    $    348.00
 9   ELFRONT         EDIE          $     126.46   $    126.46    $    252.92
     ENGLAND         ROBERT        $      43.50   $      43.50   $      87.00
10   ESTRADA         DORINDA       $     132.49   $    132.49    $    264.98
11   FLINT           KAREES        $     217.50   $    217.50    $    435.00
     FRUDAKIS        CONSTANCE     $     261.00   $    261.00    $    522.00
12
     GARCIA          PATRICIA      $      82.43   $      82.43   $    164.86
13   GIBBONS         PATRICK       $      43.50   $      43.50   $      87.00
     GREEN           CHARLES       $   2,871.61   $   2,871.61   $   5,743.22
14
     GRIFFIN         REGINALD      $     206.25   $    206.25    $    412.50
15   HENDERSON       PATRICIA      $     872.05   $    872.05    $   1,744.10
     HILLS           KATHRYN       $      87.00   $      87.00   $    174.00
16
     HOLLINS         JANETTE       $     559.70   $    559.70    $   1,119.40
17   INGRAM          JAMES         $     371.06   $    371.06    $    742.12

18   JOHNSON         DORY          $     116.46   $    116.46    $    232.92
     JOHNSON         AURORA        $     179.96   $    179.96    $    359.92
19   JOHNSON         DARCY         $     116.46   $    116.46    $    232.92
20   KAILI           DENISE        $     377.46   $    377.46    $    754.92
     KOHANSKI        DAVID         $      87.00   $      87.00   $    174.00
21                   MIN
     KWAK            (JOHNNY)      $      87.00   $      87.00   $    174.00
22   LAUDERDALE      COLEMAN       $     136.46   $    136.46    $    272.92
23   LEARY           KRISTAN       $     565.50   $    565.50    $   1,131.00
     LEE             JAMES         $     796.84   $    796.84    $   1,593.68
24   LEE             SHABREL       $     906.74   $    906.74    $   1,813.48
25   LEWANADOSKI     DAVID         $     861.83   $    861.83    $   1,723.66
     LYONS           WILLIAM       $     130.50   $    130.50    $    261.00
26
     MAC GEORGE      SHARI         $      43.50   $      43.50   $      87.00
27   MARSHALL        DAPHNE        $     220.10   $    220.10    $    440.20
     MCIVER          LAWRENCE      $      42.25   $      42.25   $      84.50
28



     CONSENT JUDGMENT           Page 11 of 13
        Case 2:17-cv-02659-JCM-VCF Document 12 Filed 11/09/18 Page 12 of 13



     MCKAY        REGINA        $       85.34   $        85.34   $      170.68
 1
     MONET        EBONI         $      598.39   $      598.39    $    1,196.78
 2   MOUZON       YOLANDA       $      412.65   $      412.65    $      825.30
                  SUNCERAE
 3   NAVA         (SUNNY)       $       43.50   $        43.50   $        87.00
 4   NOGERA       DEBORAH       $      304.50   $      304.50    $      609.00
     ONEAL        GAIL          $      242.92   $      242.92    $      485.84
 5   ORTIS        ANGELA        $      447.53   $      447.53    $      895.06
 6   PRUITT       CHARLES       $      126.46   $      126.46    $      252.92
     RASHADA      RAHIM         $      536.67   $      536.67    $    1,073.34
 7   RIGGS        JUANITA       $      691.70   $      691.70    $    1,383.40
 8   RINGOLD      DIAMOND       $      256.96   $      256.96    $      513.92
     ROBINSON     WILLIE        $      854.45   $      854.45    $    1,708.90
 9   ROBINSON     NATWARIAL     $      174.00   $      174.00    $      348.00
10   ROSS         DAVID         $       43.50   $        43.50   $        87.00
     SALES        PAUL          $      353.96   $      353.96    $      707.92
11
     SMOTHERS     RHONDA        $      390.21   $      390.21    $      780.42
12   STEELE       CATHERINE     $      217.50   $      217.50    $      435.00
     STUART       SHAWN         $      126.46   $      126.46    $      252.92
13
     TROUPE       DEBRA         $       87.00   $        87.00   $      174.00
14   WILLIAMS     CONNIE        $      126.46   $      126.46    $      252.92
     WILLIAMS     LONNIE        $      506.89   $      506.89    $    1,013.78
15
     WOLFE        MARK          $      130.50   $      130.50    $      261.00
16   YAZDI        MIKE          $      304.50   $      304.50    $      609.00

17
                  TOTAL         $   29,535.77   $   29,535.77    $   59,071.54
18
19
20
21
22
23
24
25
26
27
28



     CONSENT JUDGMENT        Page 12 of 13
         Case 2:17-cv-02659-JCM-VCF Document 12 Filed 11/09/18 Page 13 of 13




 1                                      EXHIBIT B
 2
 3                    LEGAL NOTICE TO ALL EMPLOYEES
 4
 5        The Fair Labor Standards Act provides that all employees must be
 6   paid a minimum wage for all hours worked. Further, employees must be
 7   paid overtime, at a rate of time and one half their regular rate, for the hours
 8
     they work over 40 in a workweek. All employees, whether they are paid
 9
     hourly or on a commission basis are entitled to overtime when they work
10
     over 40 hours.
11
12
13        To resolve a lawsuit brought by the Department of Labor, the United
14   States District Court entered an Order finding that call center workers in
15   this establishment are employees, not independent contractors. The Court’s
16   Order forbids PEGGY PEARCE and HEALTH CENTER, INC. from
17   violating the minimum wage and overtime requirements of the Fair Labor
18   Standards Act. All employees who work in this establishment can help the
19
     employer not to violate the Court’s Order. If you think you are not being
20
     paid in accordance with the law, call the U.S. Department of Labor,
21
     Wage and Hour Division, at (702) 388-6001 and your name will be kept
22
23
     confidential.
24
25
26
27
28



     CONSENT JUDGMENT       Page 13 of 13
